 In the Matter Of CLIPPARD INSTRUMENT LABORATORY, INC., EMPLOYERandLODGE 789, DISTRICT 34 OF INTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCase No. 9-RC-313.-Decided March 30,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within themeaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties agree that a unit of productionand maintenance em-ployees, including the janitor, fireman, and the mechanical mainte-nance employee in the machine shop,:, but excluding professional, of-fice and clerical employees, guards, the radio technician,2 the engineer,3*Chairman Herzog and Members Houston and Gray.Joseph Feldkamp.2Robert Fugazzi,classified as a radio technician is directly under the supervision of theEmployer's president.Fugazzi acts as technical advisor in production and as a specialconsultant for the television department.He assists in the design, development,building,and maintenance of electrical testing equipment for use in the plant and for the com-mercial market.He is a salaried employee.Salaried employees receive some benefits assuch.3RichardWasson,classified as an engineer, works under the supervision of the pro-duction superintendent.He sets up the coil winding machine.He also works with the82 N. L.R. B., No. 65.838914-50-vol. 82-35533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe technical employee,4 and the mechanical engineer 5 in charge of themachine shop, and other supervisors, is appropriate for bargainingpurposes.The parties agree that department supervisors, of whomthere are three, and the night shiftforeman aresupervisors withinthe meaning of the Act.The parties disagree as to the status of ninepersons, of whom two are classified as group leaders and seven asworking group leaders, the Employer contending that they are pro-duction employees and the Petitioner that they are supervisors.The Employer manufactures radio and television parts, consistingof radio-frequency coils and television tuner units, and designs andproduces custom-made electrical instruments and electrical testingequipment.Its plant at Cincinnati, Ohio, is divided into three de-partments and a machine shop, and operates under three main super-visors; the president, the production superintendent, and the foremenin charge of the night shift.The president is directly responsiblefor the inspection department; the production superintendent for thetelevision tuner and the coil-winding and processing department.The inspection departmentwith a staff of approximately 28 personsincluding Mickey Deeters, the department supervisor, and Mabel Shadand Mildred Hayes,e working group leaders, inspects all productsprior to shipping.Deeters, directly under the president, receives thescheduleof materialsfor checking and shipping, and sets up theroutine for meeting the schedule.She gives and relays orders tothe working group leaders, who in turn relay the orders to the em-ployees.She has authority to discipline if necessary, and to giveemergency time off to employees. She recommends the promotion,demotion, and discharge of employees and has taken part in inter-views for hiring employees.Deeters will refer to the president anyincident she can not handle directly or a recommendation for dis-charge, and the president makes an investigation and may warn,transfer, or discharge the employee concerned.Under Deeters are Shad and Hayes, classified as working groupleaders.Shad assists in the inspection of coils, handles stock rec-ords, and builds some of the custom-made electrical instrumentsaccording to the Employer's specifications.When building suchequipment, she has approximately 3 girls helping her.Normally,5 to 10 percent of her time is spent on building such equipment;approximately 10 percent in takingcareof stock records, and 15presidentand the mechanicalengineerto developand build new machines for the plantand forcustomers,and to improve methods bfreplacing machine parts in an effort to im-prove the quality and quantity of production.His time spent on the various activitiesdepends on the levelof production.He is a salaried employee.4Earl ConradiLester Stegeman.cMildredHayes is also known as IreneHayes. CLIPPARD INSTRUMENT LABORATORY, INC.535to 20 percent in checking coils for salvage.The remainder of hertime is spent in working in the waxing department, (which comesunder the inspection department), actual inspection of coils, andthe training of employees.Hayes works approximately 10 to 12employees in the inspection department.Ten to fifteen percent ofher time is spent in instructing girls or helping in machine or test-ing set-up.Hayes does some waxing of coils, but spends the ma-jority of her time in testing coils.The amount of testing work done by Shad and Hayes depends onthe rate of production. In peak periods they do more checking ofemployees and less actual testing themselves, while in slack periodswhen there are fewer production employees, they do more testingwork.They have no authority to recommend the discharge or disci-pline of employees.Any difficulties which arise in the groups, andrequests for time off or for overtime work are referred to Deeters. Ifan employee is not doing good inspection work, Shad and Hayes willconsult Deeters. If there are any unusual technical difficulties with themachines or other serious trouble, Deeters will consult with thepresident.Deeters, Shad, and Hayes instruct employees when necessary. Theypunch a time clock and are hourly paid. Shad and Hayes receiveabout a 5 cent differential in hourly pay above the other workers inthe department, and Deeters receives a higher differential.In view of the foregoing and upon the entire record, we agree withthe parties that Deeters is a supervisor and is properly excluded assuch from the unit.We find that Shad and Hayes are not supervisorswithin the meaning of the Act, and we shall, therefore, include themin the unit as production employees.7The television tuner departmentunder the production superintend-ent includes approximately 37 workers including Florance Dietz, thedepartment supervisor, and Frances Hyden 8 and Rosemary Prichard,two working group leaders.Dietz receives the production schedule from the production superin-tendent and sets up the department operation to meet the schedule.She has direct access to the superintendent's office for her needs andreceives all instructions from the superintendent or from his office.She checks the time cards turned in by employees for correctness.Dietz, after consulting with the superintendent, transfers employeesto other groups.The superintendent consults Dietz regarding promo-tion.Dietz recommends the demotion or discharge of employees tothe superintendent who, however, makes an independent investigation.7Matter of George Ehlenberger and Company, Inc.,77 N. L. R.B. 701 ;Matter of UnitedStates Gypsum Company,81 N. L.R. B. 310.8Frances Hyden is also known as Maude Hyden. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARLHyden and Prichard are working group leaders, instructors, andreliefs for the base assembly group and the switch assembly group,respectively.Hyden has approximately 15 employees in her groupand Prichard, approximately 17 employees.Hyden and Prichardkeep their respective groups up with the schedule of production. Theymay assign individuals to a particular machine, but they may notassign or transfer them to any other group.They spend approxi-mately 85 percent of their time in actual production work and theyturn in productioncardsfor the production work they do. The re-mainder of their time is spent in instructing, looking up schedules,watching the quality and quantity of production, taking care of stock,bringing material to production workers and carrying away thefinished work.They will watch the machines to see that they are ingood working condition.They have no authority to promote, dis-charge, or to discipline. If any difficulties arise, they consult Dietz.Dietz, Hyden, and Prichard all punch a time clock and are hourlypaid.Hyden and Prichard receive approximately 5 cents per hourmorethan the employees in their groups and Dietz receives 10 centsper hour more than Hyden and Prichard.In view of the foregoing and upon the entire record, we agree withthe parties that Dietz is a supervisor and properly excluded as suchfrom the unit.We find that Hyden and Prichard are not supervisorswithin the meaning of the Act, and we shall, therefore, include themin the unit as production employees.The coil winding and processing departmentunder the productionsuperintendent, covers the operations of coil winding, coil assembling,eyeletting, riveting, stapling, and winding and processing of televisiontuner coils.There are approximately 87 workers in this department,including Helen Estridge, the department supervisor, Helen Luehr-man and Agnes Kolde, group leaders, and Cecilia Short, workinggroup leader.Estridge receivesthe production schedule from thesuperintendent and sets up the operation to meet the schedule. Shegives and relays orders to the group leaders, who in turn relay ordersto employees.She has the authority to discipline and recommendthe discharge of employees.The superintendent however, makes anindependent investigation before discharge.After consulting withthe superintendent, Estridge may transfer employees to other groups.Luehrman is group leader for winding coils with approximately 28employees.Kolde is group leader for assembly of coils with approxi-mately 50 employees.Luehrman and Kolde keep their groups cur-rent with the schedule of production.They assign individuals toparticular machines or jobs within their group, but they may nottransfer them to any other group.Their time is spent in instructing, CLIPPARD INSTRUMENT LABORATORY, INC.537looking up schedules, checking the quality and quantity of production,taking care of stock, bringing material to production workers, andcarrying away finished work.They check and improve the work-manship of employees and watch the machines to keep them in goodworking condition.Approximately 15 to 20 percent of their timeis spent in actual production work, resulting from special rush jobsor absenteeism.They turn in production cards for any productionwork they do. Leuhrman and Kolde make no written reports toEstridge.In case of discipline Luehrman and Kolde inform Estridge,who may if necessary, inform the superintendent.The record indi-cates,however, that there have been instances when Luehrman andKolde have reported directly to the superintendent with a result thata discussion took place between the superintendent and the employeein the presence of Luehrman or Kolde.The testimony indicates thatalthough Luehrman and Kolde have no authority to assign overtimework or grant time off, they have in many instances gone directly tothe superintendent with such requests.The superintendent meetswith Estridge, Luehrman, and Kolde to discuss production problems.He receives suggestions from Estridge as to employees qualified tobe group leaders and receives suggestions from groupleaders as toemployees qualified to be working group leaders.Short is working group leader for three winders andtwo assem-blers.She spends approximately 85 percent of her timein actualproduction work.The remainder of her time is spent in instructingand checking the employees in her group.She rejects defective work,and helps employees perfect their workmanship. She has no au-thority to discipline, promote, and demote, or to recommend effectivelythe same.Estridge, Luehrman, Kolde, and Short punch a time clock and arehourly paid.Estridge receives 25 cents per hour more than Luehr-man and Kolde, who in turn receive 20 cents per hour more than theemployees in their group.Short receives 5 cents per hour more thanthe employees in her group.In view of the foregoing, we agree with the parties that Estridgeis a supervisor and properly excluded as such from the unit.We findthat Luehrman and Kolde are supervisors within the meaning of theAct and we shall, therefore, exclude them from the unit.We find thatShort is not a supervisor within the meaning of the Act and we shall,therefore, include her in the unit as a production employee.The second or night shiftwith approximately 50 employees, in-cluding 2 working group leaders, Trula Miller and Hattie McGaha,is under the supervision of Gayle Pasley.The second shift is oper-ated only during the rushseason.During the slack season, Pasley 538DECISIONSOF NATIONAL LABORRELATIONS BOARDis assistant to the production superintendent, and Miller and McGahago back to volume production on the day shift.Pasley has authorityto direct employees on the night shift and to recommend effectivelytheir promotion, demotion, transfer, or discharge.Miller is working group leader for approximately 7 employees as-signed to coil winders, and McGaha is working group leader for ap-proximately 15 employees assigned to assembly.All other employeesare under the direct supervision of Pasley.Miller and McGaha in-struct employees in their respective groups whenever necessary, carrymaterials to the machines, and remove the finished products.Theyspend approximately 30 percent of their time on actual productionwork.They have no authority to discharge, discipline, or transferemployees to other groups.They punch the time clock, and are hourlypaid, receiving 5 cents more than the employees in their group.In view of the foregoing and upon the entire record, we agree withthe parties that Pasley is a supervisor and is properly excluded assuch from the unit.We find that Miller and McGaha are not super-visors within the meaning of the Act and we shall, therefore, includethem in the unit as production employees.We find that all production and maintenance employees at the Em-ployer's Cincinnati plant, including the janitor, fireman, mechanicalmaintenance employee in the machine shop,9 and the working groupleaders,'0 but excluding professional, office and clerical employees,guards, the radio technician,'-' the engineer,12 the night foreman,13the three department supervisors,' the group leaders,15 the technicalemployee,"' and the mechanical engineer in charge of the machineshop,17 and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Clippard Instrument Labora-tory, Inc., Cincinnati, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the Regional9 Feldkamp.10 Shad, Hayes,Hyden, Prichard,Short, Miller, and McGaha.11 Fugazzi.14Wasson.11 Pasley.14Deeters, Dietz, and Estridge.16 Luehrman and Kolde.16 Conradi.17 Stegeman. CLIPPARD INSTRUMENT LABORATORY, INC.539Director for the Region in which this case was heard, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehiredor rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by Lodge 789, District 34 of In-ternational Association of Machinists, for the purposes of collectivebargaining.